DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/964,325, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Currently the provisional application, to which the current application claims priority of, does not provide support for the specifics of the sensor as claimed in claim 18 (i.e. the potentiometer, keyed opening, and drive key).
Claim Objections
Claims 1, 5, 7, and 8 are objected to because of the following informalities:  
Claim 1 presents the limitation “a flexible compressive garment” in line 1. However, each subsequent recitation in claims 1, 5, 7, and 8 of the flexible compressive garment is referred to solely as the garment. These recitations, while not unclear as to which garment Applicant is referring to, should be amended to recite “flexible compressive garment” to maintain consistency throughout the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, and 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the second portion” in the final line of the claim. There is insufficient antecedent basis for this limitation in the claim. for the purpose of examination, Examiner will interpret this limitation as “the lower portion”. 
Claim 8 recites the limitation "the dummy hinge" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 from which claim 8 depends, currently does not recite the dummy hinge or any features of the dummy hinge. For the purpose of examination, Examiner will interpret claim 8 as being dependent on claim 7 due to claim 7 reciting “a dummy hinge”. 
Claim 6 is rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 2019/0133497 A1).
In regards to claim 1, Moore discloses a smart brace (100; see [0033]; see figure 1) comprising: 
a flexible compressive garment (210; see [0048]; see figure 2a) configured to be worn on a limb over a joint (see [Abstract]; see figure 2b); and 
a smart hinge (256; see [0049]; see figure 2b) removably coupled to the garment (210; see figure 3a that 256 is attached via screws, a known removable coupling method, thus 256 is removably attached to 210), the smart hinge (256) comprising: 
a first bar (252; see [0049]; see figure 2b) coupled to an upper portion of the garment (210) above the joint (see figure 2b), the first bar (252) configured to rotate about a first axis (axis defined by 318; see figure 3a) with flexion or extension of the joint (see [0060] in reference to 252 having a stop for limiting flexion/extension; thus, 252 is configured to rotate about a first axis); 
a second bar (254; see [0049]; see figure 2b) coupled to a lower portion of the garment (210) below the joint (see figure 2b), the second bar (254) configured to rotate about a second axis (axis defined by 320; see figure 3a) with flexion or extension of the joint (see [0060] in reference to 254 having a stop for limiting flexion/extension; thus 254 is configured to rotate about a second axis); and 
at least one sensor (310; see [0058]; see figure 3a) configured to gather data related to motion of the joint (see [0058]); 
wherein the first bar (252) and the second bar (254) are flexible in a frontal plane and rigid in a sagittal plane (see [0049] in reference to the dimensions of 252 and 254 being .1 inches (2.54 mm) thick and .625 inches (15.875 mm) wide; these dimensions being similar to Applicant’s own claimed invention of (1mm thick and 10mm wide) are construed to provide flexibility in a frontal plane and rigidity in a sagittal plane; further see [0049] in reference to 252 and 254 being formed from metal or any other suitable rigid material (of which steel is a known suitable rigid material) therefore, a bar formed of a similar material, with similar dimensions would yield similar flexibility/rigidity characteristics).  
In regards to claim 7, Moore discloses the invention as discussed above.
Moore further discloses wherein the smart hinge assembly (256) is coupled to the garment on a lateral side (see [0049]), and the smart brace (100) further comprises a dummy hinge assembly (226; see [0046]; see figure 2a; 226 is not described as containing any sensors and therefore is construed to be a “dummy” hinge) coupled to the garment (210) on the medial side (see [0046]).
In regards to claim 8, Moore discloses the invention as discussed above (see 112b interpretation above with respect to the dependency of claim 8).
Moore further discloses wherein the dummy hinge assembly (226) comprises: 
a first bar (222; see [0046]; see figure 2a) coupled to an upper portion of the garment (210) above the joint (see figure 2a), the first bar (222) configured to rotate about a first axis with flexion or extension of the joint (see [0046] in reference to the two arms allowing rotational motion through different angular orientations of the longitudinal axes of the two arms; thus 222 and 224 are construed to allow for rotation about a first axis for 222 and second axis for 224); and 
a second bar (224; see [0046]; see figure 2a) coupled to a lower portion of the garment (210) below the joint (see figure 2a), the second bar (224) configured to rotate about a second axis with flexion or extension of the joint (see [0046]); 
wherein the first bar (222) and the second bar (224) are flexible in a frontal plane and rigid in a sagittal plane (see [0046] in reference to the dimensions of 222 and 224 being .1 inches (2.54 mm) thick and .625 inches (15.875 mm) wide; these dimensions being similar to Applicant’s own claimed invention of (1mm thick and 10mm wide) are construed to provide flexibility in a frontal plane and rigidity in a sagittal plane).
In regards to claim 9, Moore discloses the invention as discussed above. 
Moore further discloses wherein the joint comprises a knee (see [0046-0050] with multiple references to the joint being a user’s knee; see figures 2a and 2b that the joint is a knee).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Nathanson et al. (US 2017/0367867 A1) (hereinafter Nathanson).
In regards to claim 2, Moore discloses the invention as discussed above.
Moore further discloses wherein each of the first bar (252) and the second bar (254) comprise: 
a width greater than or equal to about 5.0 mm, greater than or equal to about 7.5 mm, or greater than or equal to about 10 mm providing rigidity in the sagittal plane (see [0049] in reference to 252 and 254 comprising a width of .625 inches (15.875mm) and thus has a width greater than each of the claimed widths; thereby providing rigidity in the sagittal plane).
Moore does not explicitly disclose the first bar and second bar comprise: a thickness less than or equal to about 1.0 mm, less than or equal to about 0.75, or less than or equal to about 0.5 mm providing flexibility in the frontal plane. Moore does disclose that the first and second lateral arms have a thickness of .1 inches (2.54mm) and may have any suitable dimensions (see [0049]).
However, Nathanson teaches an analogous hinge (100; see [0036]; see figure 1a) which comprises an analogous first and second bar (140a and 140b; see [0040]; see figure 2a); wherein the first bar (140a) and second bar (140b) comprise: a thickness less than or equal to about 1.0 mm, less than or equal to about 0.75, or less than or equal to about 0.5 mm (see [0063] in reference to 140a being approximately .5mm thick; see also [0063] in reference to 140b being substantially identical to that of 140a and thus has the same thickness) providing flexibility in the frontal plane (Applicant’s specification describes the thickness of the first and second bar allows for flexibility in the frontal plane, thus a thickness of the first and second bar being .5mm thick allows for flexibility in the frontal plane). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the first and second bars as disclosed by Moore by forming the thickness with a thickness of .5mm thick as taught by Nathanson in order to have provided an improved first and second bar that would add the benefit of allowing the first and second bars to bend easier (as evidenced by thinner thicknesses allowing for easier bending of bars) and as is contemplated by Moore (see [0049] in reference to “first lateral arm 252 may be bent at an angle that allows first lateral arm 252 to be so disposed when lateral hinge assembly 256 is disposed on a lateral side of the patient's knee” and similarly with respect to 254). Further, a thinner first and second bar would reduce the amount of material used in forming the first and second bar, and would thus reduce the cost of manufacturing the brace.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Nathanson et al. (US 2017/0367867 A1) (hereinafter Nathanson) as applied to claim 2 above, and further in view of Dickerson et al. (US 4,986,263) (hereinafter Dickerson).
In regards to claim 3, Moore as now modified by Nathanson discloses the invention as discussed above.
Moore as now modified by Nathanson does not disclose wherein each of the first bar and second bar comprise spring steel. However, Moore further discloses “first and second lateral arms 252, 254 may comprise metal, for example aluminum, or any other substantially rigid material” (see [0049]) but does not explicitly disclose spring steel. 
However, Dickerson teaches an analogous knee supporting device (10; see [Col 3 ln 33-38]; see figure 1) comprising lateral and medial supports (50,52,53,and 55; see [Col 4 ln 30-35]; see figure 4) wherein the supports are formed of spring steel (see [Col 4 ln 30-43]) for the purpose of providing a material that will permit flexing but will also provide adequate support (see [Col 4 ln 30-43]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the first and second bars as disclosed by Moore as now modified by Nathanson and to have formed the first and second bars from spring steel as taught by Dickerson in order to have provided an improved first and second bars that would add the benefit of providing a material that will permit flexing but will also provide adequate support (see [Col 4 ln 30-43]) and therefore providing a material which can conform to a user’s anatomy and flex with the natural movements of the user’s joint.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Nathanson et al. (US 2017/0367867 A1) (hereinafter Nathanson) and Dickerson et al. (US 4,986,263) (hereinafter Dickerson) as applied to claim 3 above, and further in view of Ceriani et al. (US 2003/0149386 A1) (hereinafter Ceriani).
In regards to claim 4, Moore as now modified by Nathanson and Dickerson discloses the invention as discussed above.
Moore further discloses wherein: a first end (252a; see [0059]; see figure 3a) of the first bar (252) comprises a first gear (as indicated by A in annotated figure 3a below); and 
a first end (254a; see [0059]; see figure 3a) of the second bar (254) comprises a second gear (as indicated by B in annotated figure 3a below) the second gear (B) meshingly engaged with the first gear (A; see figure 3a) such that rotation of the first bar (252) about the first axis (axis defined by 318) causes a corresponding rotation of the second bar (254) about the second axis (axis defined by 320; see figure 3a that the gears mesh together and therefore a rotation of 252 would cause a corresponding rotation of 254 via the gears A and B).

    PNG
    media_image1.png
    414
    466
    media_image1.png
    Greyscale

Moore as now modified by Nathanson and Dickerson does not disclose the first end of the first bar is countersunk within the first gear, and the first end of the second bar is countersunk within the second gear. 
However, Ceriani teaches an analogous hinge (18; see [0040]; see figure 1) comprising an analogous first and second bar (24 and 30; see [0040]; see figure 2) wherein the first and second bar comprise analogous first ends (ends comprising 92; see figure 2) and analogous first and second gears (56 and 58; see [0044]; see figure 2); wherein the first end of the first bar (24) is countersunk within the first gear (56), and the first end of the second bar (30) is countersunk within the second gear (58; see figure 4) for the purpose of providing a means to allow the upper and lower support arms to articulate between the first and second positions on the base surfaces of the first and second gear members in a plane perpendicular to the plane of rotation (see [0052]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second gear as disclosed by Moore as now modified by Nathanson and Dickerson and to have formed the first and second gear separate from the first ends of the first and second bars, wherein the first and second bars are countersunk within the first and second gears as taught by Ceriani in order to have provided an improved first and second bar engagement of the first and second gears that would add the benefit of providing a means to allow the upper and lower support arms to articulate between the first and second positions on the base surfaces of the first and second gear members in a plane perpendicular to the plane of rotation (see [0052]) thereby, increasing the adjustability of the smart hinge such that the first and second bar can better flex and move with respect to movements of the user’s knee.
In regards to claim 5, Moore as now modified by Nathanson, Dickerson, and Ceriani discloses the invention as discussed above. 
Moore as now modified by Nathanson, Dickerson, and Ceriani does not explicitly disclose wherein the garment comprises: 
an upper receptacle fixedly attached to the upper portion of the garment, the upper receptacle comprising a slot that removably receives a second end of the first bar to couple the first bar to the upper portion; and 
a lower receptacle fixedly attached to the lower portion of the garment, the lower receptacle comprising a slot that removably receives a second end of the second bar to couple the second bar to the second portion. 
However, Moore teaches an upper receptacle (212; see [0048]; see figure 2a) fixedly attached to the upper portion of the garment (210), the upper receptacle (212) comprising a slot that removably receives a second end of an analogous first bar (222; see figure 2a; see [0048] in reference to 212 being referred to solely as a pocket with no other securement methods, this is construed to mean that 222 can be not only secured within 212, but also removed from 212) to couple the first bar (222) to the upper portion (see figure 2a); and a lower receptacle (214; see [0048]; see figure 2a)  fixedly attached to the lower portion of the garment (see figure 2a), the lower receptacle comprising a slot that removably receives a second end of an analogous second bar (224; see figure 2a; [0048] in reference to 214 being referred to solely as a pocket with no other securement methods, this is construed to mean that 224 can be not only secured within 214, but also removed from 214) to couple the second bar (224) to the second portion (see figure 2a). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection of the first and second bars as disclosed by Moore as now modified by Nathanson, Dickerson, and Ceriani and to have connected the first and second bars utilizing the pockets as taught by Moore in order to have provided an improved connection that would add the benefit of securely connecting the first and second bars to the upper and lower portions of the garment.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Nathanson et al. (US 2017/0367867 A1) (hereinafter Nathanson), Dickerson et al. (US 4,986,263) (hereinafter Dickerson), and Ceriani et al. (US 2003/0149386 A1) (hereinafter Ceriani) as applied to claims 4 and 5 above, and further in view of Ingimundarson et al. (US 2009/0118656 A1) (hereinafter Ingimundarson).
In regards to claim 6, Moore as now modified by Nathanson, Dickerson, and Ceriani discloses the invention as discussed above.
Moore as now modified by Nathanson, Dickerson, and Ceriani does not disclose wherein: 
the first bar comprises a first insert overmolded on the first bar between the first end and the second end; and 
the second bar comprises a second insert overmolded on the second bar between the first end and the second end.
However, Ingimundarson teaches an analogous hinge (30; see [0056]; see figure 1) comprising a first bar (52; see [0075]; see figure 5) and an analogous second bar (54; see [0075]; see figure 5) wherein: 
the first bar (52) comprises a first insert (60; see [0075]; see figure 5; 60 while described as a free hinge is inserted onto the first bar via overmolding and therefore is construed to be an insert) overmolded (see [0075 in reference to 60 being overmolded) on the first bar (52) between the first end (end of 52 attached to 30) and the second end (distal end of 56); and 
the second bar (54) comprises a second insert (62; see [0075]; see figure 5) overmolded (see [0075] in reference to 62 being overmolded) on the second bar (54) between the first end (end of 54 attached to 30) and the second end (distal end of 58) for the purpose of allow the upright components and the frame members connected thereto to freely rotate about an anteroposterior axis with respect to the flexion-extension hinge within a predetermined range (see [0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second bars as disclosed by Moore as now modified by Nathanson, Dickerson, and Ceriani and to have included the first and second inserts overmolded onto the first and second bars as taught by Ingimundarson in order to have provided an improved first and second bars that would add the benefit of allowing the first and second bars to freely rotate about an anteroposterior axis with respect to the flexion-extension hinge within a predetermined range (see [0012]).
Moore as now modified by Nathanson, Dickerson, Ceriani, and Ingimundarson does not explicitly disclose the first insert configured to engage with the slot of the upper receptacle; and the second insert configured to engage with the slot of the lower receptacle. 
However, it would have been obvious to one of ordinary skill in the art that the addition of the first and second inserts to the first and second bars would increase the diameter of the first and second bars and therefore would provide a more secure engagement of the first and second within the upper receptacle and lower receptacle.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the first and second overmolded insert of the first and second bars as disclosed by Moore as now modified by Nathanson, Dickerson, Ceriani, and Ingimundarson, and to have positioned the first and second inserts within the slots of the upper and lower receptacles in order to have provided an improved engagement of the first and second bars within the upper and lower receptacles due to the increased diameter allowing for a more secure engagement.
Claim(s) 10 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Ceriani et al. (US 2003/0149386 A1) (hereinafter Ceriani). 
In regards to claim 10, Moore discloses a hinge assembly (hinge assembly as seen in figure 2b) for a smart brace (100; see [0033]; see figure 1), the hinge assembly (see figure 2b) comprising: 
a first geared arm assembly (252; see [0049]; see figure 2b; A as indicated in annotated figure 3a above) comprising a first gear (A) and a first bar (252); 
a second geared arm assembly (254; see [0049]; see figure 2b; B as indicated in annotated figure 3a above) comprising a second gear (B) and a second bar (254); and 
a hinge plate (256; see [0049]; see figure 3a), the first geared arm assembly (252 and A) connected to the hinge plate (256) for rotation about a first axis (axis of rotation defined by 318; see figure 3a) and the second geared arm assembly (254 and B) connected to the hinge plate (256) for rotation about a second axis (axis of rotation defined by 320; see figure 3a), and the first gear (A) meshingly engaged with the second gear (B; see figure 3a) such that rotation of the first geared arm assembly (252 and A) causes a corresponding rotation of the second geared arm assembly (254 and B; see figure 3a that the gears mesh together and therefore a rotation of 252 would cause a corresponding rotation of 254 via the gears A and B); 
wherein the first bar (252) and the second bar (254) are flexible in a frontal plane and rigid in a sagittal plane (see [0049] in reference to the dimensions of 252 and 254 being .1 inches (2.54 mm) thick and .625 inches (15.875 mm) wide; these dimensions being similar to Applicant’s own claimed invention of (1mm thick and 10mm wide) are construed to provide flexibility in a frontal plane and rigidity in a sagittal plane; further see [0049] in reference to 252 and 254 being formed from metal or any other suitable rigid material (of which steel is a known suitable rigid material) therefore, a bar formed of a similar material, with similar dimensions would yield similar flexibility/rigidity characteristics).
Moore does not disclose an end of the first bar received within a recess of the first gear, an end of the second bar received within a recess of the second gear.
However, Ceriani teaches an analogous hinge (18; see [0040]; see figure 1) comprising an analogous first and second bar (24 and 30; see [0040]; see figure 2) wherein the first and second bar comprise analogous ends (ends comprising 92; see figure 2) and analogous first and second gears (56 and 58; see [0044]; see figure 2); wherein the end of the first bar (24) is received within a recess of the first gear (56), and the end of the second bar (30) is received within a recess the second gear (58; see figure 4) for the purpose of providing a means to allow the upper and lower support arms to articulate between the first and second positions on the base surfaces of the first and second gear members in a plane perpendicular to the plane of rotation (see [0052]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second gear as disclosed by Moore and to have formed the first and second gear separate from the first ends of the first and second bars, wherein the first and second bars are received within recesses of the first and second gears as taught by Ceriani in order to have provided an improved first and second bar engagement of the first and second gears that would add the benefit of providing a means to allow the upper and lower support arms to articulate between the first and second positions on the base surfaces of the first and second gear members in a plane perpendicular to the plane of rotation (see [0052]) thereby, increasing the adjustability of the smart hinge such that the first and second bar can better flex and move with respect to movements of the user’s knee.
In regards to claim 15, Moore as now modified by Ceriani discloses the invention as discussed above.
Moore as now modified by Ceriani further discloses wherein the recess of each of the first and second gears (recesses of 56 and 58 of Ceriani; see Ceriani figure 2) comprises a shape that corresponds to a shape of the end of the corresponding first and second bars (252 and 254 of Moore; see Ceriani figure 4 that as now combined the gears comprise a shape that corresponds to a shape of the ends of the first and second bars), such that the end of each of the first and second bars (252 and 254 of Moore) is closely received within the corresponding recess of the first and second gears (56 and 58 of Ceriani; see Ceriani figure 4).
In regards to claim 16, Moore as now modified by Ceriani discloses the invention as discussed above.
Moore as now modified by Ceriani further discloses wherein the recess of each of the first and second gears (56 and 58 of Ceriani) is configured such that the corresponding first and second bars (252 and 254 of Moore) is countersunk within the corresponding recess of the first and second gears (56 and 58 of Ceriani; see Ceriani figure 4 that 24 and 30 are countersunk within 56 and 58; thus as now combined Moore as now modified by Ceriani is similarly comprises the first and second bars countersunk within first and second gears).
In regards to claim 17, Moore as now modified by Ceriani discloses the invention as discussed above. 
Moore further discloses at least one sensor (310; see [0063]; see figure 3a) configured to gather data related to motion of at least one of the first and second geared arm assemblies (252, 254 of Moore, and as now combined 56 and 58 of Ceriani; see Moore [0063]); and 
a power source (602; see [0071]; see figure 6) electrically coupled to the at least one sensor (310; see figure 6 that 602 is coupled to 310).
In regards to claim 18, Moore as now modified by Ceriani discloses the invention as discussed above.
Moore further discloses wherein: 
the at least one sensor (310) comprises a potentiometer (see [0063]); 
the end of one of the first bar (252) or the second bar (254) comprises a keyed opening (318; see [0059]; see figure 3a); and 
a drive key (314; see [0059]; see figure 3a) engaged with the keyed opening (318) couples the potentiometer (310) to the end of the one of the first bar (252) or the second bar (254; see [0059]) such that rotation of the one of the first bar (252) or the second bar (254) about the corresponding first or second axis adjusts an output of the potentiometer (see [0059]).
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Ceriani et al. (US 2003/0149386 A1) (hereinafter Ceriani) as applied to claim 10 and 15-18 above, and further in view of Nathanson et al. (US 2017/0367867 A1) (hereinafter Nathanson).
In regards to claim 11, Moore as now modified by Ceriani discloses the invention as discussed above.
Moore further discloses wherein each of the first bar (252) and the second bar (254) comprise; 
a width greater than or equal to about 5mm providing rigidity in the sagittal plane (see [0049]). 
Moore as now modified by Ceriani does not explicitly disclose the first bar and second bar comprise: a thickness less than or equal to about 1.0 mm, providing flexibility in the frontal plane. Moore does disclose that the first and second lateral arms have a thickness of .1 inches (2.54mm) and may have any suitable dimensions (see [0049]).
However, Nathanson teaches an analogous hinge (100; see [0036]; see figure 1a) which comprises an analogous first and second bar (140a and 140b; see [0040]; see figure 2a); wherein the first bar (140a) and second bar (140b) comprise: a thickness less than or equal to about 1.0 mm, (see [0063] in reference to 140a being approximately .5mm thick; see also [0063] in reference to 140b being substantially identical to that of 140a and thus has the same thickness) providing flexibility in the frontal plane (Applicant’s specification describes the thickness of the first and second bar allows for flexibility in the frontal plane, thus a thickness of the first and second bar being .5mm thick allows for flexibility in the frontal plane). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the first and second bars as disclosed by Moore by forming the thickness with a thickness of .5mm thick as taught by Nathanson in order to have provided an improved first and second bar that would add the benefit of allowing the first and second bars to bend easier (as evidenced by thinner thicknesses allowing for easier bending of bars) and as is contemplated by Moore (see [0049] in reference to “first lateral arm 252 may be bent at an angle that allows first lateral arm 252 to be so disposed when lateral hinge assembly 256 is disposed on a lateral side of the patient's knee” and similarly with respect to 254). Further, a thinner first and second bar would reduce the amount of material used in forming the first and second bar, and would thus reduce the cost of manufacturing the brace.
In regards to claim 12, Moore as now modified by Ceriani discloses the invention as discussed above.
Moore further discloses wherein each of the first bar (252) and the second bar (254) comprise; 
a width greater than or equal to about 7.5mm providing rigidity in the sagittal plane (see [0049]). 
Moore as now modified by Ceriani does not explicitly disclose the first bar and second bar comprise: a thickness less than or equal to about .75 mm, providing flexibility in the frontal plane. Moore does disclose that the first and second lateral arms have a thickness of .1 inches (2.54mm) and may have any suitable dimensions (see [0049]).
However, Nathanson teaches an analogous hinge (100; see [0036]; see figure 1a) which comprises an analogous first and second bar (140a and 140b; see [0040]; see figure 2a); wherein the first bar (140a) and second bar (140b) comprise: a thickness less than or equal to about .75 mm, (see [0063] in reference to 140a being approximately .5mm thick; see also [0063] in reference to 140b being substantially identical to that of 140a and thus has the same thickness) providing flexibility in the frontal plane (Applicant’s specification describes the thickness of the first and second bar allows for flexibility in the frontal plane, thus a thickness of the first and second bar being .5mm thick allows for flexibility in the frontal plane). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the first and second bars as disclosed by Moore by forming the thickness with a thickness of .5mm thick as taught by Nathanson in order to have provided an improved first and second bar that would add the benefit of allowing the first and second bars to bend easier (as evidenced by thinner thicknesses allowing for easier bending of bars) and as is contemplated by Moore (see [0049] in reference to “first lateral arm 252 may be bent at an angle that allows first lateral arm 252 to be so disposed when lateral hinge assembly 256 is disposed on a lateral side of the patient's knee” and similarly with respect to 254). Further, a thinner first and second bar would reduce the amount of material used in forming the first and second bar, and would thus reduce the cost of manufacturing the brace.
In regards to claim 13, Moore as now modified by Ceriani discloses the invention as discussed above.
Moore further discloses wherein each of the first bar (252) and the second bar (254) comprise; 
a width greater than or equal to about 10mm providing rigidity in the sagittal plane (see [0049]). 
Moore as now modified by Ceriani does not explicitly disclose the first bar and second bar comprise: a thickness less than or equal to about .5 mm, providing flexibility in the frontal plane. Moore does disclose that the first and second lateral arms have a thickness of .1 inches (2.54mm) and may have any suitable dimensions (see [0049]).
However, Nathanson teaches an analogous hinge (100; see [0036]; see figure 1a) which comprises an analogous first and second bar (140a and 140b; see [0040]; see figure 2a); wherein the first bar (140a) and second bar (140b) comprise: a thickness less than or equal to about .5 mm, (see [0063] in reference to 140a being approximately .5mm thick; see also [0063] in reference to 140b being substantially identical to that of 140a and thus has the same thickness) providing flexibility in the frontal plane (Applicant’s specification describes the thickness of the first and second bar allows for flexibility in the frontal plane, thus a thickness of the first and second bar being .5mm thick allows for flexibility in the frontal plane). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the first and second bars as disclosed by Moore by forming the thickness with a thickness of .5mm thick as taught by Nathanson in order to have provided an improved first and second bar that would add the benefit of allowing the first and second bars to bend easier (as evidenced by thinner thicknesses allowing for easier bending of bars) and as is contemplated by Moore (see [0049] in reference to “first lateral arm 252 may be bent at an angle that allows first lateral arm 252 to be so disposed when lateral hinge assembly 256 is disposed on a lateral side of the patient's knee” and similarly with respect to 254). Further, a thinner first and second bar would reduce the amount of material used in forming the first and second bar, and would thus reduce the cost of manufacturing the brace.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Ceriani et al. (US 2003/0149386 A1) (hereinafter Ceriani) as applied to claim 10 and 15-18 above, and further in view of Dickerson et al. (US 4,986,263) (hereinafter Dickerson).
In regards to claim 14, Moore as now modified by Ceriani discloses the invention as discussed above.
Moore as now modified by Ceriani does not disclose wherein each of the first bar and second bar comprise spring steel. However, Moore further discloses “first and second lateral arms 252, 254 may comprise metal, for example aluminum, or any other substantially rigid material” (see [0049]) but does not explicitly disclose spring steel. 
However, Dickerson teaches an analogous knee supporting device (10; see [Col 3 ln 33-38]; see figure 1) comprising lateral and medial supports (50,52,53,and 55; see [Col 4 ln 30-35]; see figure 4) wherein the supports are formed of spring steel (see [Col 4 ln 30-43]) for the purpose of providing a material that will permit flexing but will also provide adequate support (see [Col 4 ln 30-43]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the first and second bars as disclosed by Moore as now modified by Ceriani and to have formed the first and second bars from spring steel as taught by Dickerson in order to have provided an improved first and second bars that would add the benefit of providing a material that will permit flexing but will also provide adequate support (see [Col 4 ln 30-43]) and therefore providing a material which can conform to a user’s anatomy and flex with the natural movements of the user’s joint.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Ceriani et al. (US 2003/0149386 A1) (hereinafter Ceriani) as applied to claims 10, and 15-18 above, and further in view of Turconi et al. (US 2019/0159919 A1) (hereinafter Turconi).
In regards to claim 19, Moore as now modified by Ceriani discloses the invention as discussed above.
Moore further discloses wherein the at least one sensor (310) and the power source (602) are positioned on a printed circuit board (308; see [0071]); the hinge assembly further comprises 
a cover (306; see [0058]; see figure 3a) that covers the printed circuit board (308; see figure 3a); wherein the cover (306) defines a water-resistant recess (any covering aids in the resistance of water from reaching the circuit board, thus 306 is construed to define water resistant recess) in which the circuit board (308) is positioned (see figure 3a). 
Moore as now modified by Ceriani does not disclose the hinge assembly comprises a gasket.
However, Turconi teaches an analogous hinge assembly (hinge assembly of 1; see [0017]; see figure 1) comprising an analogous first and second bar (2; see [0017]; see figure 1) wherein the hinge comprises a gasket (35; see [0019]; see figure 2) for the purpose of promoting the movement of the joint (see [0019]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge assembly as disclosed by Moore as now modified by Ceriani and to have included the gasket as taught by Turconi in order to have provided an improved hinge assembly that would add the benefit of promoting the movement of the smart joint (see [0019]).
With regards to the remaining limitations of the gasket partially receives the printed circuit board, and wherein the gasket and cover define a water-resistant recess in which the printed circuit board is positioned. It would have been obvious to one of ordinary skill in the art that the inclusion of the gasket within the hinge assembly would receive the circuit board either directly if positioned adjacent to the circuit board or indirectly if the gasket were positioned with an intermediate structure between the gasket and the circuit board. Further as stated above, the cover aids in the resistance of water from reaching the circuit board, thus 306 is construed to define water resistant recess. The further addition of the gasket within the recess created by 306 would add additional structures which could resist the passage of water onto the circuit board and therefore, the cover in combination with the gasket are construed to define a water resistant recess. 
In regards to claim 20, Moore as now modified by Ceriani and Turconi discloses the invention as discussed above. 
Moore as now modified by Ceriani and Turconi further discloses wherein: the hinge plate (256 of Moore), the gasket (35 of Turconi), the printed circuit board (308 of Moore), and the cover (306 of Moore) are positioned on a first side of the first (252 and A) and second geared arms (254 and B; see figure 3a of Moore that the claimed structures are located above (when viewed from an angle such as the one seen in figure 3a) 252 and A/254 and B; further see Turconi figure 2 that a 35 is positioned closer to the exterior of the hinge thus 35 as now combined with the hinge of Moore would be positioned on the same side as the aforementioned structures); 
a condyle (258 of Moore; see [0050]; see figure 2b) is positioned on a second side (see figure 2b of Moore that 258 is positioned closer to the user’s knee on the opposite side of 256) of the first (252 and A of Moore) and second geared arms (254 and B of Moore); and 
during use of a smart brace (100 of Moore) including the hinge assembly (hinge assembly as seen in figure 2b of Moore), the first side is positioned away from a wearer (see figure 2b and 3a of Moore that the first side is positioned away from the wearer) and the second side is positioned toward the wearer (see [0050] of Moore that 258 is positioned between 256 and the user’s knee).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ng (US 2011/0152736 A1) which discloses an analogous smart hinge (108; see [0017]; see figure 1) comprising an analogous first and second bars (116 and 120; see [0017]; see figure 1) comprising an analogous sensor (see [0016]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/MICHELLE J LEE/Primary Examiner, Art Unit 3786